 Case 2:14-cv-01374 Document 1273 Filed 07/12/19 Page 1 of 2 PageID #: 40048
                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

CRYSTAL GOOD, individually and as parent
and next friend of minor children M.T.S.,
N.T.K., and A.M.S., and MELISSA JOHNSON,
individually and as a parent of an unborn
child T.A.J., and JOAN GREEN and SUMMER
JOHNSON and MARY LACY and WENDY RENEE RUIZ
and KIMBERLY OGIER and ROY J. McNEAL and
GEORGIA HAMRA and MADDIE FIELDS and BRENDA
BAISEDN, d/b/a FRIENDLY FACES DAYCARE, and
ALADDIN RESTAURANT, INC. and R.G. GUNNOE
FARMS LLC and DUNBAR PLAZA, INC., d/b/a
DUNBAR PLAZA HOTEL, on behalf of themselves
and all others similarly situated,

                 Plaintiffs,

v.                                       Civil Action No. 2:14-cv-1374

WEST VIRGINIA-AMERICAN WATER COMPANY,
d/b/a WEST VIRGINIA AMERICAN WATER, and
AMERICAN WATER WORKS SERVICE COMPANY, INC.
and AMERICAN WATER WORKS COMPANY, INC. and
EASTMAN CHEMICAL COMPANY and GARY SOUTHERN
and DENNIS P. FARRELL,

                 Defendants.

                                   ORDER

           Pending is counsel Timothy Koontz’s Renewed Motion to

Intervene as to Award of Attorneys’ Fees and Notice of Lien,

filed June 18, 2019.


           On July 2, 2019, counsel for the plaintiffs, Underwood

Law Offices, filed a response in opposition to Mr. Koontz’s

motion.   In light of Mr. Koontz not having filed a reply, it is

ORDERED that Mr. Koontz file his reply on or before July 19,

2019.
 Case 2:14-cv-01374 Document 1273 Filed 07/12/19 Page 2 of 2 PageID #: 40049



           The Clerk is directed to transmit this order to all

counsel of record.


                                           DATED: July 12, 2019
